Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Miller, #63,343, on 8-26-2022.

The application has been amended as follows: 

11. (Currently Amended) A device for cutting fiberglass fibers to shorter lengths, the device comprising: 
a body; 
a cutting roller of constant diameter; 
the cutting roller rotating with respect to the body; 
an anvil roller with an axle; 
the anvil roller parallel to the cutting roller; 
the anvil roller rolling against the cutting roller; 
a yoke; 
the yoke supporting the axle at a distal point and a proximal point; 
the yoke rotating with respect to the body; 
a tension-adjusting knob part that is part of a tension- adjusting mechanism; 
the tension-adjusting knob rotating a compression shaft, the compression shaft rotating inside the body; 
one end of the axle extending into the body and contacting the compression shaft; 
the tension-adjusting knob moving the axle with respect to the body, while maintaining the cutting roller in a parallel relationship to the anvil roller; 
the tension-adjusting mechanism in contact with only a single end of the axle; 
whereby rotation of the tension-adjusting knob allows adjustment of compression between the anvil roller and cutting roller, while maintaining the anvil roller and cutting roller as parallel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

In re the Claims, the examiner interpreted “yoke” as a U-shaped structure.  In re Claim 1, t1he closest prior art is US 3,763,561 to Scharfenberger in view of US 2016/0001457 to Shapiro.  However, neither Scharfenberger nor Shapiro teaches a compression knob located off-center, in combination with the remaining limitations of Claim 1.  Scharfenberger fails to teach a yoke.  While Shapiro teaches it is known to provide a yoke with a knob (see Shapiro, Fig. 1, #21; and screw #27), the yoke and knob are along the center of the anvil roller and not offset from the center of the roller.  As such, neither Scharfenberger nor Shapiro teaches a compression knob located off-center.   Claims 2-5 are allowed by virtue of their dependence to claim 1. 

In re Claim 6, the closest prior art is  US 3,763,561 to Scharfenberger in view of US 2016/0001457 to Shapiro and WO2012/036727.  However, the closest prior art fails to teach one of ordinary skill in the art the structure of a compression shaft contacting an end of an axle, with an external tension adjusting knob causing the compression axle to change position with a yoke.  Scharfenberger fails to  teach a yoke.  While Shapiro teaches it is known to provide a yoke with a knob (see Shapiro, Fig. 1, #21; and screw #27), the yoke and knob are along the center of the anvil roller and not offset from the center of the roller and not contacting the axle of the roller.   WO2012/036727 teaches that it is known to provide a knob to move an axle (see WO2012/036727, Fig. 3B, #41/#76), adding this structure to the yoke taught by Shapiro would place the force on one side of the yoke and would cause to yoke to bend and moving in an uncontrolled fashion.  As such, Claim 6 is allowed.  Claims 7-10 are allowed by virtue of their dependence to Claim 6. 

In re Claim 11, the closest prior art is  US 3,763,561 to Scharfenberger in view of US 2016/0001457 to Shapiro and WO2012/036727.  However, the closest prior art fails to teach one of ordinary skill in the art the structure of a yoke supporting an axle at a distal point and a proximal point, and a tension-adjusting knob part and a compression shaft, the compression shaft rotating inside the body with one end of the axle extending into the body and contacting the compression shaft. Scharfenberger fails to  teach a yoke.  While Shapiro teaches it is known to provide a yoke with a knob (see Shapiro, Fig. 1, #21; and screw #27), the yoke and knob are along the center of the anvil roller and not at one end of the axle of the roller.   WO2012/036727 teaches that it is known to provide a knob to move an axle (see WO2012/036727, Fig. 3B, #41/#76), adding this structure to the yoke taught by Shapiro would place the force on one side of the yoke and would cause to yoke to bend and move in an uncontrolled fashion.  As such, Claim 11 is allowed.  Claims 12-15 are allowed by virtue of their dependence to Claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G RILEY/Primary Examiner, Art Unit 3724